         Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 1 of 31

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF LOUISIANA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Protocol Labs Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8394 Rushing Road East                                          PO Box 1227
                                  Denham Springs, LA 70726                                        Mandeville, LA 70470
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Livingston                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       protocol-labs.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
         Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 2 of 31
Debtor    Protocol Labs Inc.                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
         Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 3 of 31
Debtor   Protocol Labs Inc.                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
         Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 4 of 31
Debtor    Protocol Labs Inc.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 26, 2019
                                                  MM / DD / YYYY


                             X   /s/ Roland Mayeux Jr.                                                    Roland Mayeux Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Robin R. De Leo                                                       Date June 26, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robin R. De Leo 20347
                                 Printed name

                                 The De Leo Law Firm, LLC
                                 Firm name

                                 800 Ramon St
                                 Mandeville, LA 70448
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (985) 727-1664                Email address      lisa@northshoreattorney.com

                                 20347 LA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
     Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 5 of 31




 Fill in this information to identify the case:

 Debtor name         Protocol Labs Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 26, 2019                           X /s/ Roland Mayeux Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Roland Mayeux Jr.
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
      Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 6 of 31
 Fill in this information to identify the case:

 Debtor name            Protocol Labs Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,175,314.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,175,314.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           290,257.03


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                143.85

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,588,809.51


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,879,210.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
     Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 7 of 31



 Fill in this information to identify the case:

 Debtor name         Protocol Labs Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                  Unknown
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $100,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
     Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 8 of 31
 Debtor      Protocol Labs Inc.                                                                         Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property

       ally                                                      Ford Focus repossessed and sold to                            8/11/18                  $15,300.00
       PO Box 380901                                             partially satisfy deficnecy
       Bloomington, MN 55438

       Gulf Coast Bank                                           took possession of leased premises and all                    2018                  $1,150,000.00
       c/o Newman Mathis                                         assets located therein at 8394 Rushing Rd.,
       433 Metairie Road                                         East Bldg. Denham Springs, LA 70726
       Metairie, LA 70005

       Weiler & Rees, Counsel for                                landlord changed locks on leased premises                     2018                     $25,000.00
       Landlord                                                  and retained all assets located therein at
       7039 Highway 190                                          2210 7th Street, Mandeville, LA
       Covington, LA 70433

       Nissan Motor Acceptance                                   Nissan Sentra repossessed and sold                            7/2018                   $10,800.00
       Corporation                                               7/2018; VIN 3N1AB7AP2HY231604
       PO Box 650680
       Dallas, TX 75265-0680

       Nissan Motor Acceptance                                   Repossession and sale of 2017 Nissan                          6/27/18                    $9,800.91
       Corporation                                               Sentra (VIN 3N1AB7AP3HY259699)
       PO Box 650680
       Dallas, TX 75265-0680

       Nissan Motor Acceptance                                   Repossession and sale of 2017 Nissan                          6/27/2018                $13,200.00
       Corporation                                               Sentra (3N1AB7APXHY223752)
       PO Box 650680
       Dallas, TX 75265-0680

       ally                                                      Seizure and sale of Transit Minivan                           7/2018                     Unknown
       PO Box 380902
       Bloomington, MN 55438


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
     Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 9 of 31
 Debtor       Protocol Labs Inc.                                                                        Case number (if known)



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    McKesson Medical Surgical                         collection on open                                                    Pending
               vs. Protocal Labs                                 account                                                               On appeal
                                                                                                                                       Concluded

       7.2.    Dr. Majid Moridani vs. Stone                      collection of court       Civil District Court                        Pending
               Clinical Laboratories                             costs                     421 Loyola Ave                              On appeal
               2016-10459                                                                  New Orleans, LA 70112
                                                                                                                                       Concluded

       7.3.    Gulf Coast Bank & Trust v.                        collection                24th JDC - Parish of                        Pending
               Protocal and Xcel Air                                                       Livingston                                  On appeal
               Conditioning                                                                                                            Concluded
               160318

       7.4.    Clyde Smalley vs. Protocal                        collection                21st JDC                                    Pending
               Labs                                                                        Tangipahoa District                         On appeal
               159359                                                                      PO Box 788
                                                                                                                                       Concluded
                                                                                           Amite, LA 70422

       7.5.    David B. Joseph v. Potocol                        collections               21st JDC                                    Pending
               Labs                                                                        Tangipahoa District                         On appeal
               159356                                                                      PO Box 788
                                                                                                                                       Concluded
                                                                                           Amite, LA 70422

       7.6.    Protocol Lab v. Smalley                           fraud and                 22nd JDC                                    Pending
                                                                 damages to                State of Louisiana                          On appeal
                                                                 business entity           Parish of St Tammany
                                                                                                                                       Concluded
                                                                 (Hector Lopez is          701 N. Columbia St.
                                                                 Debtor counsel)           Covington, LA 70433


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 10 of 31
 Debtor        Protocol Labs Inc.                                                                           Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     The De Leo Law Firm
                 Robin R. De Leo
                 800 Ramon Street
                 Mandeville, LA 70448                                                                                          5/29/2019                 $5,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Roland Mayeux



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 11 of 31
 Debtor        Protocol Labs Inc.                                                                       Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services       If debtor provides meals
                                                                 the debtor provides                                                and housing, number of
                                                                                                                                    patients in debtor’s care
       15.1.     Bogalusa Collection Site                        Collection of specimen                                             numerous
                 Main Street
                 Bogalusa, LA
                                                                 Location where patient records are maintained (if different from   How are records kept?
                                                                 facility address). If electronic, identify any service provider.
                                                                 Liberty Storage Unit, 1820 N. Hwy 190, Covington, LA               Check all that apply:
                                                                 70433
                                                                                                                                       Electronically
                                                                                                                                       Paper

       15.2.     Mandeville Draw Center                          specimen collection                                                numerous
                 2210 7th Street
                 Suite A
                                                                 Location where patient records are maintained (if different from   How are records kept?
                 Mandeville, LA                                  facility address). If electronic, identify any service provider.
                                                                 Liberty Storage, 1820 N. Hwy 190, Covington, LA 70433              Check all that apply:

                                                                                                                                       Electronically
                                                                                                                                       Paper

       15.3.     Protocol Labs                                   Lab diagnostic services                                            numerous
                 PO Box 1227
                 Mandeville, LA 70470
                                                                 Location where patient records are maintained (if different from   How are records kept?
                                                                 facility address). If electronic, identify any service provider.
                                                                 Liberty Storage, 1820 N. Hwy 190, Covington, LA 70433              Check all that apply:

                                                                                                                                       Electronically
                                                                                                                                       Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  medical records, social security numbers, insurance information
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 12 of 31
 Debtor        Protocol Labs Inc.                                                                       Case number (if known)



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Gulf Coast Bank & Trust                         XXXX-                       Checking                                                      $0.00
                 1110 Highway 190                                                            Savings
                 Covington, LA 70433
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Liberty Storage                                               Roland Mayeux                        patient records                         No
       1820 N. Hwy 190                                                                                                                            Yes
       Covington, LA 70433



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 13 of 31
 Debtor      Protocol Labs Inc.                                                                         Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Patrick Gros                                                                                                               2016 until present
                    651 River Highlands Blvd
                    Covington, LA 70433

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Patrick Gros
                    651 River Highlands Blvd
                    Covington, LA 70433




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 14 of 31
 Debtor      Protocol Labs Inc.                                                                         Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Roland Mayeux
                    PO Box 1227
                    Mandeville, LA 70470

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Roland Mayeux                                  PO Box 1227                                         Owner                                 100%
                                                      Mandeville, LA 70470                                                                      shareholder



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Clyde L. Smalley, IV                           Through Counsel Ron S. Macaluso                     CEO
                                                      207 N. Cypress St.
                                                      PO Drawer 2828
                                                      Hammond, LA 70404

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 15 of 31
 Debtor      Protocol Labs Inc.                                                                         Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 26, 2019

 /s/ Roland Mayeux Jr.                                                  Roland Mayeux Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
     Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 16 of 31
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Louisiana
 In re       Protocol Labs Inc.                                                                               Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     5,000.00
             Prior to the filing of this statement I have received                                        $                     5,000.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           100% owner Roland Mayeux

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any adversary proceeding, relief from stay actions or motions to dismiss other
               than in 6 above.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 26, 2019                                                                /s/ Robin R. De Leo
     Date                                                                         Robin R. De Leo 20347
                                                                                  Signature of Attorney
                                                                                  The De Leo Law Firm, LLC
                                                                                  800 Ramon St
                                                                                  Mandeville, LA 70448
                                                                                  (985) 727-1664 Fax: (985) 727-4388
                                                                                  lisa@northshoreattorney.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 17 of 31




                                                               United States Bankruptcy Court
                                                                     Eastern District of Louisiana
 In re      Protocol Labs Inc.                                                                        Case No.
                                                                                   Debtor(s)          Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 26, 2019                                              /s/ Roland Mayeux Jr.
                                                                        Roland Mayeux Jr./President
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 18 of 31


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         United States Trustee
                         Texaco Center
                         400 Poydras Street
                         Suite 2110
                         New Orleans, LA 70130


                         Tax Collector/Sheriff
                         701 N Columbia St.
                         Parish of St. Tammany Courthouse
                         Covington, LA 70433


                         Equifax Credit Information Services, Inc
                         PO Box 740241
                         Atlanta, GA 30374


                         Chex Systems, Inc.
                         Attn: Consumer Relations
                         7805 Hudson Road
                         STE 100
                         Saint Paul, MN 55125


                         TransUnion
                         2 Baldwin Place
                         Chester, PA 19022


                         Experian
                         Business Info Services
                         Costa Mesa, CA 92626


                         Experian
                         Business Info Services
                         Costa Mesa, CA 92626


                         IRS
                         PO Box 7346
                         Philadelphia, PA 19101-7346


                         A to Z Safe, Lock & Key
                         PO Box 1476
                         Mandeville, LA 70470


                         Advantage Recovery Group
                         52 Riley Road
                         #36
                         Celebration, FL 34747
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 19 of 31



                         Alltran Financial
                         PO Box 4043
                         Concord, CA 94524-4043


                         ally
                         PO Box 380902
                         Bloomington, MN 55438


                         American Proficency Institutte
                         PO BOX 9526
                         Lansing, MI 48909


                         American Public Life
                         P. O. Box 925
                         Jackson, MS 39205-0925


                         Amerihealth Caritas Louisiana
                         Market President
                         10000 Perkins Rowe
                         Block G, 4th Floor
                         Baton Rouge, LA 70810


                         AMS
                         PO BOX 540
                         Fair Lawn, NJ 07410


                         Archer Diagnostics
                         58 St. Mark Rd
                         Taylors, SC 29687


                         AT&T
                         PO Box 5014
                         Carol Stream, IL 60197


                         Atlas Global Trade Solutions
                         2400 Veterans Memorial Blvd.
                         Suite 300
                         Kenner, LA 70062


                         Atmos Energy
                         PO Box 790311
                         Saint Louis, MO 63179-0311
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 20 of 31



                         Authentic Exterminating, Inc.
                         PO Box 9102
                         Mandeville, LA 70470-9102


                         Barrett Linam Through Counsel
                         Charles W. Herold III
                         Hudson, Potts & Bernstein
                         1800 Hudson Lane, Suite 300
                         Monroe, LA 71210


                         Beckman Coulter
                         PO BOX 8000
                         San Juan, PR 00928-2200


                         Beckman Coulter
                         Department CH 10164
                         Palatine, IL 60055


                         Bernstein Burkley
                         707 Grant Street, Suite 2200 Gulf Tower
                         Pittsburgh, PA 15219


                         Bio-Rad Laboratories, Inc.
                         PO Box 849740
                         Los Angeles, CA 90084


                         Bogalusa office



                         Bridgenet Technology Consultants LLC
                         381 Hwy 21
                         Suite 204
                         Madisonville, LA 70447


                         Brinks Home Security
                         Dept. CH 8628
                         Palatine, IL 60055


                         Caine & Weiner
                         1699 East Woodfield Road
                         #360
                         Schaumburg, IL 60173
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 21 of 31



                         Caine & Weiner
                         PO Box 5010
                         Sherman Oaks, CA 91413


                         Canal HR
                         2955 Ridgelake Drive
                         Metairie, LA 70002


                         Canal HR
                         2955 Ridgelake Drive
                         Suite 112
                         Metairie, LA 70002


                         Canon Financial Services
                         158 Gaither Drive
                         Mount Laurel, NJ 08054


                         Cardinal Health
                         Through counsel Newman Mathis
                         433 Metairie Rd
                         Metairie, LA 70005


                         CCB Credit Services, Inc.
                         PO Box 272
                         Springfield, IL 62705


                         Chad Miller
                         1432 Borgne Ave
                         Bogalusa, LA 70427


                         Charter Communications
                         PO Box 742614
                         Cincinnati, OH 45274-2614


                         Chevron and Texaco Business Card Service
                         PO Box 70887
                         Charlotte, NC 28272-0887


                         Chevron/ Texaco Business Card
                         POB 921729
                         Norcross, GA 30010
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 22 of 31



                         Citibank
                         Student Loan Customer Services
                         PO Box 6191
                         Sioux Falls, SD 57117-6191


                         Cleco
                         PO Box 660228
                         Dallas, TX 75266


                         Clinical Pathology Lab
                         PO Box 141669
                         Austin, TX 78714


                         Clyde L. Smalley, IV
                         Through Counsel Ron S. Macaluso
                         207 N. Cypress St.
                         PO Drawer 2828
                         Hammond, LA 70404


                         CompuGroup
                         10715 Red Run Blvd, Suite 101
                         Owings Mills, MD 21117


                         Convergent
                         800 SW Street
                         PO Box 9004
                         Renton, WA 98057


                         Coverall
                         2955 Momentum Place
                         Chicago, IL 60689


                         Cox Business
                         PO Box 919243
                         Dallas, TX 75391-9243


                         CPL
                         PO Box 141669
                         Austin, TX 78714


                         credence
                         PO BOX 2238
                         Southgate, MI 48195
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 23 of 31



                         Credit Control LLC
                         PO Box 34111
                         Memphis, TN 38184-0111


                         Creditor Recovery Systems
                         212 West St Charles
                         Villa Park, IL 60181


                         CST Co
                         PO Box 33127
                         Louisville, KY 40232


                         David B. Joseph
                         c/o Ron S. Macaluso
                         PO Drawer 2828
                         Hammond, LA 70404


                         Dell Business Credit
                         PO Box 5275
                         Carol Stream, IL 60197


                         Dr. Malcomn Andry
                         1000 Ochsner Blvd.
                         Covington, LA 70433


                         Edward A. Ready, Counsel
                         NOLA Broadband
                         3350 Ridgelake Dr.
                         Suite 295
                         Metairie, LA 70002


                         Entergy
                         PO Box 8108
                         Baton Rouge, LA 70891


                         Express Waste Solutions
                         8636 Florida Blvd
                         Denham Springs, LA 70726


                         First Data Global Lease
                         PO Box 8879
                         Coral Springs, FL 33075
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 24 of 31



                         First Data Global Lease
                         4000 Coral Ridge Drive
                         Pompano Beach, FL 33065


                         First Date Merchant Services
                         First Data Global Leasing
                         P.O. Box 407092
                         Fort Lauderdale, FL 33340


                         Forest Cressey Law Group
                         365 Canal Street, Suite 1475
                         New Orleans, LA 70130


                         General Health System
                         8585 Picardy Ave.
                         Baton Rouge, LA 70809


                         GNOS Medical
                         1130 Hurricane Shoals Road, NE
                         Suite 400
                         Lawrenceville, GA 30043


                         Gulf Coast Bank
                         c/o Newman Mathis
                         433 Metairie Road
                         Metairie, LA 70005


                         Gulf Coast Bank & Trust
                         Newman Mathis Brady & Spedale
                         Attn. Wayne Maiorana Jr.
                         433 Metairie Road, Suite 600
                         Metairie, LA 70005


                         Gulf Coast Bank & Trust
                         200 St. Charles Ave
                         New Orleans, LA 70130


                         Gulf Coast Bank and Trust Company
                         c/o Wayne A. Maiorana, Jr.
                         Newman, Mathis, Brady, & Spedale
                         433 Metairie Road, Suite 600
                         Metairie, LA 70005


                         Healthcare Service Corporation
                         PO Box 665730
                         Dallas, TX 75265
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 25 of 31



                         Hector Lopez
                         2210 7th Street
                         Mandeville, LA 70471


                         Hunter Warfield
                         4620 Woodland Corporate blvd
                         Tampa, FL 33614


                         IC System
                         444 Highway 96 East
                         Saint Paul, MN 55164


                         Internal Revenue Service
                         Memphis, TN 37501



                         IPFS Corporation
                         2777 Allen Parkway
                         Suite 550
                         Houston, TX 77019


                         JL BillingLLC
                         Attention Rick Epstein
                         S67 W 18863 Stepplechase Drive
                         Muskego, WI 53150


                         JL BillingLLC
                         Attention Rick Epstein
                         S67 W18863 Steeplechase Drive
                         Muskego, WI 53150


                         LEAF
                         PO Box 742647
                         Cincinnati, OH 45274-2647


                         Liberty Health Share
                         4845 Fulton Road NW
                         Canton, OH 44718


                         Liberty Mutual Insurance
                         PO Box 3200
                         New York, NY 10116
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 26 of 31



                         Liberty Mutual Insurance
                         PO BOX 85844
                         San Diego, CA 92186


                         Lighthouse Recruiting
                         9204 Eisendhower Drive Suite 100
                         Apex, NC 27539


                         Lodestar Co.
                         H.R. Lopez APLC
                         PO Box 2656
                         Covington, LA 70434


                         Louisiana Department of Revenue
                         Collection Division
                         P. O. Box 201
                         Baton Rouge, LA 70821-0201


                         Louisiana State University System Health
                         204 Thomas Boyd Hall
                         Baton Rouge, LA 70803


                         McCarthy Burgess & Wolff
                         26000 Cannon Road
                         Cleveland, OH 44146


                         McKesson
                         9954 Maryland Drive
                         Suite 4000
                         Richmond, VA 23233


                         McKesson Medical
                         through counsel Newman Mathis
                         433 Metairie Road
                         Metairie, LA 70005


                         McKesson Medical-Surgical
                         9954 Mayland Drive
                         Suite 4000
                         Richmond, VA 23233


                         Merchant Services
                         12202 Airport Way
                         Suite 100
                         Broomfield, CO 80021
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 27 of 31



                         Moni Security
                         Department Ch 8628
                         Palatine, IL 60055


                         MRS
                         1930 Olney Ave
                         Cherry Hill, NJ 08003


                         MRS BPO
                         1930 Olney Ave
                         Cherry Hill, NJ 08003


                         NOLA BroadBand
                         1612 Barataria Blvd
                         Marrero, LA 70072


                         Northstar Location Services
                         4285 Genesee St
                         Cheektowaga, NY 14225-1943


                         Office Depot Buisness Card
                         PO Box 78004
                         Phoenix, AZ 85062


                         Pitney Bowes
                         2225 American Dr
                         Neenah, WI 54956


                         Premier Laboratory Services
                         Attn. Majid Moridani
                         5729 Lebanon Rd.
                         Suite 144, #246
                         Frisco, TX 75034


                         PRS
                         PO Box 415000
                         Nashville, TN 37229


                         Ready Lawfirm
                         2103 5th Street
                         Meridian, MS 39301
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 28 of 31



                         Recceivable Management Corporation
                         400 West Cummins
                         Suite 4450
                         Woburn, MA 01801


                         Receivable Collection Services
                         170 Jericho Turnpike
                         Suite 204
                         Floral Park, NY 11010


                         Regional Adjustment Bureau
                         PO BOX 34111
                         Memphis, TN 38184


                         Revenue Cycle Solutions - Steve Perry
                         610Coit Road #200
                         Plano, TX 75075


                         Ronald Harris
                         321 N. Vermont Street
                         Suite 210
                         Covington, LA 70433


                         SBA
                         10737 Gateway West Suite 300
                         El Paso, TX 79935


                         SBA
                         PO Box 740192
                         Atlanta, GA 30374-0192


                         SBA
                         200 W Santa Ana Blvd. Ste 740
                         Santa Ana, CA 92701


                         Shred-It USA
                         28883 Network Place
                         Chicago, IL 60673


                         Siemens Healthineers
                         PO BOX 6101
                         Newark, DE 19714
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 29 of 31



                         Southweat Credit
                         PO BOX 1280
                         Oaks, PA 19456


                         SRA Associates
                         401 Minnetonka Rd.
                         Somerdale, NJ 08083


                         Stone Clinical Laboratories LLC
                         Through Counsel Diana Suprenant
                         701 Poydras Street
                         Suite 4500
                         New Orleans, LA 70139


                         Sunrise Credit Services
                         PO Box 9100
                         Farmingdale, NY 11735


                         TD Auto Finance
                         PO Box 997551
                         Sacramento, CA 95899-7551


                         The Office Market
                         68486 Highway 59
                         Mandeville, LA 70471


                         U..S. Small Business Administration
                         Attn Legal Dept
                         14925 Kingsport Rd.
                         Fort Worth, TX 76155-2243


                         Uline
                         PO Box 88741
                         Chicago, IL 60680-1741


                         United Healthcare
                         Richardson/Springfield Serv. Ctr
                         PO Box 30555
                         Salt Lake City, UT 84130


                         Valentine and Kabratas, LLC
                         PO Box 325
                         Lawrence, MA 01842
Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 30 of 31



                         WC of Louisiana Northshore District
                         63206 Highway 434
                         Lacombe, LA 70445-3204


                         Weiler & Rees, Counsel for landlord
                         7039 Highway 190
                         Covington, LA 70433


                         Williams & Williams
                         Counsel for Chevron/Texaco Bus Card
                         1612 N.E. Expressway
                         Atlanta, GA 30329


                         Wyman E. Bankston
                         13922 Florida Blvd
                         Livingston, LA 70754


                         Wyman E. Bankston/ Curator for Protoocol
                         13922 Florida Blvd
                         Livingston, LA 70754


                         Xcel Air Conditioning Services, Inc.
                         269 West Causeway Approach
                         Mandeville, LA 70471
    Case 19-11731 Doc 1 Filed 06/26/19 Entered 06/26/19 11:23:04 Main Document Page 31 of 31




                                                               United States Bankruptcy Court
                                                                     Eastern District of Louisiana
 In re      Protocol Labs Inc.                                                                            Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Protocol Labs Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Roland Mayeux
 PO Box 1227
 Mandeville, LA 70470




    None [Check if applicable]




 June 26, 2019                                                        /s/ Robin R. De Leo
 Date                                                                 Robin R. De Leo 20347
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Protocol Labs Inc.
                                                                      The De Leo Law Firm, LLC
                                                                      800 Ramon St
                                                                      Mandeville, LA 70448
                                                                      (985) 727-1664 Fax:(985) 727-4388
                                                                      lisa@northshoreattorney.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
